IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ERVIN JAMES HORTON,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1072

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed May 5, 2016.

An appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

Ervin James Horton, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and William W. Gwaltney, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


WOLF, WETHERELL, and KELSEY, JJ., CONCUR.